PER CURIAM.
In this case arising out of an automobile accident, the defendant, Audrey Gillis Rea-don, appeals the trial court’s calculation of damages. We reverse and remand for entry of a judgment consistent with this opinion.
The only damages involved were plaintiffs medical expenses. Without needlessly relating the facts of this case, the judgment is calculated as follows: economic damages ($11,500)- plaintiffs comparative negligence of 30% ($3,450) — personal injury protection benefits ($8,000) 1= damages for which Rea-don is liable ($50). See Wiggins v. Braman Cadillac, Inc., 669 So.2d 332, 334 (Fla. 3d DCA 1996); see also Olson v. N. Cole Constr., Inc., 681 So.2d 799, 800 (Fla. 2d DCA 1996).
Reversed and remanded for entry of a judgment consistent with this opinion.

. This includes the plaintiffs $2,000 deductible. See Hannah v. Newkirk, 675 So.2d 112 (Fla. 1996).